DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claims 10 and 13 recite additional components in the composition of claims 1 and 12, respectively. A solubilizer is recited in each claim, but no such category of component is named as an additional component in the disclosure.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7, and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims not explicitly expounded upon are also indefinite because they depend from an indefinite claim and do not add clarity.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Eenam et al. (US Patent No. 5,585,341).
	Van Eenam et al. disclose a non-aqueous cleaning composition (see abstract). An example is provided that includes dodecylbenzenesulfonic acid isopropylamine salt (anionic sulfonated surfactant, C12 linear alkyl benzene sulfonate) at 18 wt%, dipropylene glycol n-butyl ether (solvent, alkylene glycol ether) at 82 wt%, and no added hydrogen peroxide (see column 8 line 63-column 9 line 15). The specification provides no boundary on the relative term “about”; therefore this embodiment meets the instantly . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Griese et al. (previously cited) as evidenced by the propylene glycol phenyl ether reference (previously cited).
Griese et al. teach compositions to disinfect surfaces (see abstract). The compositions are composed of about 0.1 to about 90 wt% sulfonated acid surfactant and about 0.1 to about 60 wt% sparingly soluble solvent (see paragraph 30; instant claim 1). Solvents that are described as soluble may also be included at about 0.1 to about 60 wt% In addition, the composition has a pH of less than 5 and preferably less than 3.5 (see paragraph 30). Upon dilution in water (use solution), Griese et al. teach a pH of less than 4 (see claim 9; instant claims 1 and 6). Of the envisioned sulfonated 
While a full example of each embodiment that follows from the teachings of Griese et al. is not provided, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make their composition of where a C5-C18 linear alkylbenzene sulfonic acid is included along with dipropylene glycol methyl ether since both are choices for the solvent and surfactant in an example or alternatively include dipropylene glycol n-butyl ether as the solvent because it is envisioned. The ranges of proportions for these components and carbon numbers overlaps with those instantly claimed, thereby rendering them obvious. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 

Claims 12-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable Griese et al. as evidenced by the propylene glycol phenyl ether reference as applied to claims 1-3, 5-7, and 9-10 above, and further in view of Lopes et al. (US Patent No. 5,942,478).
Griese et al. as evidenced by the propylene glycol phenyl ether reference render obvious the limitations of instant claim 1, where water is an optional component and the components of instant claims 12-14 are present.  A further embodiment is taught where the anionic surfactant is present at about 0.5 to 30 wt%, the soluble solvent is present at 0.1 to 10 wt%, and the sparingly soluble solvent is present at about 0.4 to about 40 wt% (see paragraph 33). Other solvents may be included where alcohols are the exemplified option (see paragraph 47). Griese et al. teach application of the composition to the surfaces by wiping, spraying, and dripping where an exposure time of 2.5 minutes of a further diluted version of the preparation is employed (see paragraphs 60 and 80-81; instant claim 17). The surfaces envisioned for treatment include walls, floors, sinks, and 
Lopes et al. teach a cleansing composition that includes sulfate based anionic surfactants and a diluent that is water or an anhydrous solvent envisioned as ethanol, propanols, and glycols (see abstract, column 3 lines 14-33, column 4 lines 57-62, and column 6 lines 65-67). The composition is taught to be anhydrous and acidic (see column 6 lines 12-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention select ethanol instead of water as the diluent in the compositions of Griese et al. as evidenced by the propylene glycol phenyl ether reference. This modification would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome and is also obvious in light of the teaching of Lopes et al. describing them as alternatives in a similar composition. The modified composition of Griese et al. could then be formulated as ethanol as a diluent, a linear alkylbenzene sulfonic acid in accordance with the instant claims at 19.2 wt%, dipropylene glycol butyl ether at 5 wt%, propylene glycol phenyl ether at 32.4 wt%, no added peroxide, and no acidic pH modifier. Adjustment of the proportions of the active components downward within the disclosed ranges of Griese et al. that overlap with those instantly claimed would encounter the claimed values and therefore renders obvious the claimed ranges (see MPEP 2144.05; instant claim 12). Application of the modification composition via the techniques and for the exposure time detailed by Griese et al. would then follow. According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The compositions of Giese et al. have the same chemical composition as that instantly claimed, thus they would also have their associated viricidal capabilities (see instant claims 12 and 19). Therefore claims 12-14 and 17-19 are obvious over Griese et al. in view of Lopes et al. as evidenced by the propylene glycol phenyl ether reference. 
 
Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable Griese et al. in view of Lopes et al. as evidenced by the propylene glycol phenyl ether reference as applied to claims 12-14 and 17-19 above, and further in view of Choy et al. (US Patent No. 4,804,491), Liu et al. (US Patent No. 5,744,440), and Langford (US PGPub No. 2006/0233661).
Griese et al. in view of Lopes et al. as evidenced by the propylene glycol phenyl ether reference render obvious the limitations of instant claims 1 and 14 having a pH of 3. Along with glycol ethers, Griese et al. teach benzyl alcohol as a solvent they envisioned being included in their composition (see paragraph 48). They envision their composition to be able to reduce and remove biofilm (see paragraph 12). Dodecyl benzene sulfonic acid is not exemplified as their C5-C18 linear alkylbenzene sulfonic acid nor is a copolymer of ethylene oxide and propylene oxide exemplified.

Liu et al. teach hard surface cleanser that includes both a linear alkylbenzene sulfonic acid, a surfactant, and an organic solvent with low solubility (see abstract and column 1 lines 49-28 can column 2 lines 4-13). Nonionic surfactants are taught as particularly useful in removing hydrophobic material where copolymers of polyoxyethylene and polyoxypropylene are named (see column 6 lines 20-30).  An anhydrous example is provided where dodecyl benzene sulfonic acid is included along with a nonionic surfactant (see table A hydrophobic soil cleaner concentrate).
Biofilms are taught by Langford to be hydrophobic films (see paragraph 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ dodecyl benzene sulfonic acid as the C5-C18 linear alkylbenzene sulfonic acid of Griese et al. in view of Lopes et al. as evidenced by the propylene glycol phenyl ether reference because it is embraced by this set and specifically named in an acidic hard surface cleaner by Choy et al., the same type of composition as that of Griese et al. It additionally would have been obvious to add a copolymer of polyoxyethylene and polyoxypropylene, as taught by Liu et al., to this composition as the application of the same technique to a similar product in order to yield the same improvement because the envisioned biofilm target of Griese et al. is hydrophobic according to Langford. Therefore claims 11 and 15 are obvious over Griese et al. in view of Lopes et al., Choy et al., Liu et al., and Langford as evidenced by the propylene glycol phenyl ether reference.

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable Griese et al. in view of Lopes et al. as evidenced by the propylene glycol phenyl ether reference as applied to claims 12-14 and 17-19 above, and further in view of Wahal et al. (previously cited).
Griese et al. in view of Lopes et al. as evidenced by the propylene glycol phenyl ether reference render obvious the limitations of instant claims 12 and 17. While wiping the disinfecting composition on a surface is detailed, the composition is not explicitly taught as saturating a wipe.
Wahal et al. teach a disinfectant cleaning wipe where wipes are saturated with a disinfecting composition such that they uniformly retain the disinfectant over an extended period of time (see paragraph 30). The use of a saturated wipe is taught as an improvement over repeatedly rinsing a woven or nonwoven fabric in a disinfecting solution so as to wipe a surface with the composition (see paragraphs 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the composition of Griese et al. in view of Lopes et al. as evidenced by the propylene glycol phenyl ether reference saturated on a wipe as taught by Wahal et al.  This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claims 16 and 20 are obvious over Griese et al. in view of Lopes et al. and Wahal et al. as evidenced by the propylene glycol phenyl ether reference.
 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-7, 9-10, and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,085,447 or claims 1-3 of U.S. Patent No. 10,517,293, each separately as evidenced by Morganson et al. (previously cited).
 Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a cleaning composition composed of an anionic 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make selections for the anionic sulfonated acid surfactant and a sparingly soluble organic solvent in the patented claims from the recited options. In addition, the ranges for these components overlap with those instantly claimed, thereby rendering them obvious (see MPEP 2144.05). According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The composition of 

Claims 11 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable claims 1-3 of U.S. Patent No. 10,085,447 or claims 1-3 of U.S. Patent No. 10,517,293, each separately evidenced by Morganson et al. as applied to claims 1-3, 5-7, 9-10, and 12-14 above, and further in view of Liu et al. and Langford
Claims 1-3 of U.S. Patent No. 10,085,447 or claims 1-3 of U.S. Patent No. 10,517,293, each separately evidenced by Morganson et al. render obvious the limitations of instant claims 1 and 14 and describe a composition to combat biofilms. The presence of a copolymer of ethylene oxide and propylene oxide is not detailed. 
Liu et al. teach hard surface cleanser that includes both a linear alkylbenzene sulfonic acid, a surfactant, and an organic solvent with low water solubility (see abstract and column 1 lines 49-28 can column 2 lines 4-13). Nonionic surfactants are taught as particularly useful in removing hydrophobic material where copolymers of polyoxyethylene and polyoxypropylene are named (see column 6 lines 20-30).  An anhydrous example is provided where dodecyl benzene sulfonic acid is included along with a nonionic surfactant (see table A hydrophobic soil cleaner concentrate).
Biofilms are taught by Langford to be hydrophobic films (see paragraph 5).
 It would have been obvious to add a copolymer of polyoxyethylene and polyoxypropylene as taught by Liu et al. to the composition of the patented claims as 

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable claims 1-3 of U.S. Patent No. 10,085,447 or claims 1-3 of U.S. Patent No. 10,517,293, each separately as evidenced by Morganson et al. as applied to claims 1-3, 5-7, 9-10, and 12-14 above, and further in view of Wahal et al. 
Claims 1-3 of U.S. Patent No. 10,085,447 or claims 1-3 of U.S. Patent No. 10,517,293, each separately as evidenced by Morganson et al. render obvious the limitations of instant claim 12. The composition is not explicitly taught as saturating a wipe.
Wahal et al. teach a disinfectant cleaning wipe where wipes are saturated with a disinfecting composition such that they uniformly retain the disinfectant over an extended period of time (see paragraph 30). The use of a saturated wipe is taught as an improvement over repeatedly rinsing a woven or nonwoven fabric in a disinfecting solution so as to wipe a surface with the composition (see paragraphs 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the composition of claims 1-3 of U.S. Patent No. 10,085,447 or claims 1-3 of U.S. Patent No. 10,517,293, each separately as evidenced by Morganson et al. saturated on a wipe as taught by Wahal et al.  This 

Claims 1-3, 5-7, 9-10, and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,238,108 as evidenced by Morganson et al.
 Although the claims at issue are not identical, they are not patentably distinct from each other because both recite a cleaning composition composed of an anionic sulfonated acid surfactant and a sparingly soluble organic solvent where the composition has a pH of less than 3. The patented claims recite a range of about 1 to about 30 wt% for the surfactant, about 5 to about 25 wt% for the soluble surfactant, and about 10 to about 40 wt% for a sparingly soluble organic solvent. Particular recited surfactants in both claim sets include sulfonated oleic acid and linear alkyl benzene sulfonic acid. The recited sparingly soluble organic solvents include dipropylene glycol n-butyl ether and tripropylene glycol butyl ether which are also instantly claimed. Water, an acidic pH modifying agent, and hydrogen peroxide are not required ingredients in the composition of the patented claims. In addition, the patented claims also recite ethylene glycol butyl ether as an ingredient which is known as a solubilizer (see Morganson et al. claim 14). A single claim lineage that embraces embodiments in each instant claim is not detailed in the patented claims.
In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The composition of the patented claims has the same chemical composition as that instantly claimed, thus it would also have their associated viricidal capabilities. Therefore claims 1-3, 5-7, 9-10, and 12-14 are obvious over claims 1-3 of U.S. Patent No. 10,238,108 as evidenced by Morganson et al.

Claims 11 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable claims 1-3 of U.S. Patent No. 10,238,108 as evidenced by Morganson et al. as applied to claims 1-3, 5-7, 9-10, and 12-14 above, and further in view of Liu et al. and Langford.
Claims 1-3 of U.S. Patent No. 10,238,108 as evidenced by Morganson et al. render obvious the limitations of instant claims 1 and 14 and describe a composition to 
Liu et al. teach hard surface cleanser that includes both a linear alkylbenzene sulfonic acid, a surfactant, and an organic solvent with low water solubility (see abstract and column 1 lines 49-28 can column 2 lines 4-13). Nonionic surfactants are taught as particularly useful in removing hydrophobic material where copolymers of polyoxyethylene and polyoxypropylene are named (see column 6 lines 20-30).  An anhydrous example is provided where dodecyl benzene sulfonic acid is included along with a nonionic surfactant (see table A hydrophobic soil cleaner concentrate).
Biofilms are taught by Langford to be hydrophobic films (see paragraph 5).
 It would have been obvious to add a copolymer of polyoxyethylene and polyoxypropylene as taught by Liu et al. to the composition of the patented claims as the application of the same technique to a similar product in order to yield the same improvement given that the envisioned biofilm target of the patented claims is hydrophobic according to Langford. Therefore claims 11 and 15 are obvious over claims 1-3 of U.S. Patent No. 10,238,108 in view of Liu et al. and Langford as evidenced by Morganson et al. 

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable claims 1-3 of U.S. Patent No. 10,238,108 as evidenced by Morganson et al. as applied to claims 1-3, 5-7, 9-10, and 12-14 above, and further in view of Wahal et al. 

Wahal et al. teach a disinfectant cleaning wipe where wipes are saturated with a disinfecting composition such that they uniformly retain the disinfectant over an extended period of time (see paragraph 30). The use of a saturated wipe is taught as an improvement over repeatedly rinsing a woven or nonwoven fabric in a disinfecting solution so as to wipe a surface with the composition (see paragraphs 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the composition of claims 1-3 of U.S. Patent No. 10,238,108 as evidenced by Morganson et al. saturated on a wipe as taught by Wahal et al.  This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claim 16 is obvious over claims 1-3 of U.S. Patent No. 10,238,108 in view of Wahal et al. as evidenced by Morganson et al. 

The following are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 5-7, 9-10, 12-14, and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/846850 (reference application). 


Claims 11 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable claims 1-10 of copending Application No. 16/846850 as applied to claims 1-10, 12-14, and 17-19 above, and further in view of Wahal et al. 

Liu et al. teach hard surface cleanser that includes both a linear alkylbenzene sulfonic acid, a surfactant, and an organic solvent with low water solubility (see abstract and column 1 lines 49-28 can column 2 lines 4-13). Nonionic surfactants are taught as particularly useful in removing hydrophobic material where copolymers of polyoxyethylene and polyoxypropylene are named (see column 6 lines 20-30).  An anhydrous example is provided where dodecyl benzene sulfonic acid is included along with a nonionic surfactant (see table A hydrophobic soil cleaner concentrate).
It would have been obvious to add a copolymer of polyoxyethylene and polyoxypropylene as taught by Liu et al. to the composition of the patented claims as the application of the same technique to a similar product in order to yield the same improvement. Therefore claims 11 and 15 are obvious over claims 1-10 of copending Application No. 16/846850 in view of Liu et al. as evidenced by Morganson et al. 

Claims 16 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable claims 1-10 of copending Application No. 16/846850 as applied to claims 1-3, 5-7, 9-10, 12-14, and 17-19 above, and further in view of Wahal et al. 
Claims 1-10 of copending Application No. 16/846850render obvious the limitations of instant claims 12 and 17. The composition is not explicitly taught as saturating a wipe.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the composition of claims1-20 of copending Application No. 16/846850 saturated on a wipe as taught by Wahal et al.  This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claims 16 and 20 are obvious over claims 1-10 of copending Application No. 16/846850 in view of Wahal et al. 

Response to Arguments
Applicant's arguments filed October 19, 2021 have been fully considered but they are not persuasive. In light of the amendment, the objection to the drawings, rejections under 35 USC 102, and under 35 USC 103 over Omidbakhsh and over Ahmed et al. as well as some of the rejections under 35 USC 112 are withdrawn. Those that remain over Griese et al. modified by a secondary reference are modified in light of the amendment.

Regarding objection to the specification:


Regarding rejection under 35 USC 112:
	The applicant amended the “when diluted to a use solution” language, but the change only paraphrases what was previously recited and has not addressed the issue that was raised. The claim still recites the pH of a “use solution” that has an undefined collection of additional components. One preparation of the claimed anionic sulfonated or sulfated surfactant and solvent could have pH of 3 on its own. Dilution in an acidic solution would make it within the scope of the use solution pH, but dilution in a large amount of strongly basic solution would place it outside the scope of the use solution pH. Thus depending on the use solution embodiment, the same combination of claimed components could be both inside and outside the claim scope. As a result, the impact of 

Regarding rejection under 35 USC 103:
	The applicant argues that the listing of solvents and anionic surfactants in Griese et al. is too long to render obvious any particular combination from these two classes of ingredients that is not exemplified. The applicant cites case law in effort to apply a particular numerical boundary on the number of options from which a selection can be made and still rendered obvious. There is no case law that is binding in this regard concerning a specific number of items a listing can have and still render a teaching obvious. Furthermore, Griese et al. give a listing of options for the solvent that they envision in their compositions specifically for them to be exchanged for one another and the list is not particularly lengthy. Thus the artisan would have had a reason to select any one of them and even more reason to select those that are exemplified. The applicant has not pointed to any evidence that the selection of their particular solvents is critical or produces an unexpectedly superior outcome.
The applicant goes on to cite case law about combining teachings from two references. This is irrelevant to the rejection at issue over Griese et al., given that it did not rely upon a secondary reference to modify the Griese et al. teachings. 
The applicant further argues that there is no need for the composition of Griese et al. to be anhydrous to reap the advantage touted by the applicant. According to MPEP 2144 IV, “[t]he reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It 

Regarding objection to double patenting rejections:
The provisional and non-provisional double patenting rejections will not be held in abeyance as requested by the applicant. A full reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action. The applicant’s acknowledgement of the double patenting rejections is noted. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615